DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant Application claims priority to 4 provisional applications (61/190,282; 61/126,803; 61/189,491; 61/126,802). Following an analysis of the documentation provided in these provisional applications, there is no disclosure of generating megakaryocytes or platelets, from stem cells, by exposing hemangioblasts to thrombopoietin (TPO). Since there is no reasonable disclosure for this step in the cited provisional applications, the instant claim-set is not granted the priority date of any of the cited provisional applications. Since the first mention of the above described limitation is in PCT/US2009/043050, the claim-set is given the priority date of this application (5/9/2009).

Claim Objections
Claim 84 is objected to because of the following informalities:  in step (a) of claim 1 there is the limitation “Flt-3L (FL)” and in step (b) of the same claim there is the limitation “FLT3 (FL).” Since these are, seemingly, referring to the same compound, please ensure that they are written in one consistent manner. However, if they are different, their respective abbreviations should also be different. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 103 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. The claim(s) recite(s) a composition comprising a platelet or megakaryocyte. This judicial exception is not integrated into a practical application because the claim solely claims the naturally occurring cells: platelet or megakaryocyte. The claim is drawn to a product-by-process composition, and as such, the Applicant is directed to MPEP 2113. As this section lays out, unless the Applicant can provide otherwise, the claimed product is defined by its naturally occurring counterpart, and not the method of making; it is the Applicant’s burden to prove that the claimed platelet or megakaryocyte, formed through the claimed method, is fundamentally different than its naturally occurring counterpart.
	Although it is noted that the claim is drawn to a pharmaceutical composition, there is nothing in the claims or specification to suggest that this possesses a special definition that would provide for a non-natural product that is considered significantly more than its naturally occurring counterpart. For example, the cells can be provided in physiological saline and fulfil the pharmaceutical composition limitation, wherein there is no evidence to suggest that the claimed composition of cells, and physiological saline would provide for any unexpected characteristics. The Applicant is directed to MPEP 2106 for the analysis of the claim under 35 USC 101, and MPEP 2111.02 for how the MPEP defines limitations found in the preamble of the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91 and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 91 is indefinite because it is unclear what range the Applicant wants examined. The claim provides for “at least 10-13 days.” Since the claim provides for the limitation “at least” followed by an explicitly claimed range, is unclear if the Applicant is claiming the range “10-13 days,” “at least 10 days,” or “at least 13 days.”
Claim 95 is indefinite for the same reason above, the claim indicates “at least 6 to 8 days.” It is unclear if the limitation should be read as “6 to 8 days,” “at least 6 days,” or “at least 8 days.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 103 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Tidmarsh, et al (WO1994/013306). Tidmarsh provides for compositions comprising platelet or megakaryocyte pharmaceutical compositions that are fundamentally the same as the claimed composition. See page 3, lines 1-9; and MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 84-102 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanza, et al (US Pat. 8,017,393 [IDS Reference]) or Lu, et al (Nature Methods, 4, 501-509, 2007 [IDS Reference]) and Kaushansky, et al (Nature, 369, 568-571, 1994). Both Lanza and Lu described all of the steps and biomolecules discussed in steps (a) and (b) of the independent claim. Both describe the same steps of culturing pluripotent stem cells in BMP4 and VEGF to form embryoid bodies (and in the absence of TPO, FL and SCF). This is followed by the same steps of culturing the embryoid bodies to form hemangioblasts, using the same biomolecules claimed. See Lanza, column 4, lines 51-64; column 22, lines 31-54; column 23, lines 31-50; See Lu, page 507, “Methods” section.
Although Lanza does not teach the final step of exposing the hemangioblasts to TPO, so as to form platelets or megakaryocytes, Lanza does not that the cells and methods described can be used to further form platelets and megakaryocytes. See column 11, line 1; column 36, lines 27-39. This would suggest to the ordinary artisan that the cells of Lanza can be predictably cultured to form megakaryocytes and platelets. Furthermore, although Lu also does not teach the final step of exposing the hemangioblasts to TPO, as to form platelets and megakaryocytes, Lu does note that the composition will inherently form megakaryocytes. See page 502, last [full] paragraph.
Kaushansky teaches methods of forming megakaryocytes and platelets, by exposing megakaryocyte progenitor cells to TPO. See page 568, first paragraph. Although Kaushansky does not teach hemangioblast, it is clear from the prior art and the instant specification that a hemangioblast is a type of megakaryocyte progenitor cells, and is likely the type of cell disclosed in Kaushansky.
Based upon the fact that Lanza suggests that it would be obvious and predictable to generate platelets and megakaryocytes from hemangioblasts, it would be obvious to apply known methods and biomolecules know to differentiate the megakaryocyte progenitor cells of Lanza into platelets and megakaryocytes.
With respect to claim 84, as discussed above, Lanza and Lu describe all of the steps, cells, and biomolecules claimed in steps (a) and (b). Kaushansky follows with the cells provided at the end of step (b), and converts these cells into megakaryocytes and platelets, by exposing the progenitor cells to TPO.
With respect to claim 85, Lanza suggests disaggregating the embryoid bodies into single cells. See column 4, lines 14 and 15.
With respect to claim 86, both Lanza and Lu teach human pluripotent embryonic and embryo-derived stem cells. See Lanza, column 1, lines 5-17; see Lu, page 501, “Abstract” section.
With respect to claim 87, although none of the references appear to explicitly describe the use of induced pluripotent stem cells, the ordinary artisan is aware that all cells defined as pluripotent stem cells should behave identically, regardless of source or induction. As such, it would be obvious to try induced pluripotent stem cells, since there is a clear, predictable, and reasonable assumption that all stem cells defined as pluripotent should behave as any other stem cells defined as pluripotent, regardless of origin; this is a reasonable assumption because the term pluripotent stem cell has a very specific and well-understood meaning in the art: a stem cell that can differentiate into any of the three germ layers (endoderm, mesoderm, and ectoderm).
With respect to claims 88-90, both Lanza and Lu teach the claimed limitations. See Lanza, column 4, lines 51-64; Lu, page 507, “Methods” section.
With respect to claim 91, although Lanza teaches less than 10 days, there does not appear to be anything in the specification to suggest that three quarters of the way through day 9 (less than 10 days) would result in a fundamentally different product or result in any unexpected changes to the system or method. See Lanza, column 22, lines 18-22; see MPEP 716.02(d) and 2144.05.
With respect to claim 92, Lanza and Lu both teach adding EPO. See Lanza, column 5, lines 15-19; see Lu, page 507, “Methods” section.
With respect to claims 93 and 94, Lanza teaches the addition of mammalian HOXB4. See column 4, lines 26-34.
With respect to claim 95, Kaushansky teaches exposing the cells to TPO for 6 days to form megakaryocytes. See page 568, right column, last [incomplete] paragraph. Furthermore, if the objective of the ordinary artisan is to form megakaryocytes and platelets from megakaryocyte progenitors/hemangioblasts, the ordinary artisan would be wholly equipped to determine the precise timing for when the cells have successfully differentiated into the target population.
With respect to claim 96, Lanza teaches serum-free conditions. See column 1, line 10. Lu teaches serum-free conditions. See page 501, “Introduction” section. Kaushansky teaches serum-free conditions. See page 568, right column, last [incomplete] paragraph.
With respect to claim 97, all of the cited prior art suggests beginning the cultures in low-attachment conditions, or allude to the use of low attachment cultures. See Lanza, column 21, line 65; see Lu, page 501, right column (Lu discusses forming embryoid bodies, which necessarily require the use of low-attachment cultures); see Kaushansky, page 568, right column (Kaushansky discusses suspension culture, which typically requires low-attachment conditions).
With respect to claim 98, Lanza teaches culturing with a media that is mixed with methylcellulose. See column 22, line 34. Similarly, Lu teaches culturing in a media that is mixed with methylcellulose. See page 502, left column, first paragraph.
With respect to claim 99, Lanza indicates that feeder cells are not necessary for the method. See column 21, line 35.
With respect to claim 100, Lanza suggest genetically manipulating the cells. See column 48, line 48.
With respect to claims 101 and 102, both Lanza and Lu describe the expansion of the progenitor cells, prior to differentiating the cells into megakaryocytes and platelets, using the claimed biomolecules. See Lanza, column 1, lines 5-35; column 22, lines 1-17; see Lu, page 507, “Methods” section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651